JANVIER, J.
Plaintiff claims to have been injured while a passenger in one of defendant’s taxicabs on the morning of May 29, 1927, at about 4:40 o’clock. He testifies that, as a result of the chauffeur’s negligence in driving at too rapid a rate of speed over the street car tracks at the intersection of Rampart and Ursuline Streets, he was projected from the rear seat so suddenly and violently that his head came into contact with the top of the cab and he received a scalp wound and injuries to his back. The injuries to his back, he claims, resulted from falling to the floor after his head struck the top of the cab.
If plaintiff’s story is true, and he was hurt while a passenger in the cab, there were no eye witnesses except plaintiff himself.
Defendant contends that while the cab was going down Rampart Street, plaintiff, noticing a Ford car, with several of his friends in it, passing the taxicab, hailed them to stop and take him along with them, and that he then called to the chauffeur of the taxicab to stop and let him out, so that he might continue his journey in the Ford, and that he was hurt as a result of falling while running from the taxicab to the Ford.
Three witnesses testify that they saw him fall while running from the taxicab to the Ford. A reading of the testimony of these witnesses fails to disclose any *744glaring irregularities or inconsistencies and we are unwilling to disbelieve and disregard it and accept the uncorroborated and highly improbable statement of plaintiff.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided and reversed, and that there now be judgment in favor of defendant, dismissing plaintiff’s suit at his cost.